NON-RESPONSIVE SUBMISSION
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on February 2, 2021. The submission, however, is not fully responsive to the prior Office action because Applicants cannot file an RCE to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined as a matter of right (i.e., Applicant cannot switch inventions). See 37 CFR 1.145 and MPEP 706.07(h)(VI).
The amendment filed on February 2, 2021 canceling all claims drawn to the originally presented invention and presenting only claims drawn to a different invention is non-responsive (MPEP § 821.03) and has not been entered. The new claims are not readable on the originally presented invention.
More specifically, canceled claims 1-3 are drawn to originally presented Invention I, an apparatus for decoding an image, wherein a reference pixel generator adaptively filters reference pixels according to the size of the prediction block for intra prediction modes existing between a horizontal mode and an intra prediction mode having a direction of 45 degrees with reference to the horizontal mode, classified in H04N 19/44. New claims 4 and 5 are drawn to Invention II, an apparatus for encoding an image, wherein the reference pixels are not filtered for the prediction block of which size is smaller than a predetermined size, classified in H04N 19/176.
The inventions are independent or distinct, each from the other because Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations re distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). In the instant case, Invention II has separate utility such as an apparatus for encoding an image that can 
Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/CHRISTINA Y. LEUNG/            Primary Examiner, Art Unit 3991             

/TIMOTHY M SPEER/            Supervisory Patent Examiner, Art Unit 3991